Citation Nr: 1300616	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-30 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel







INTRODUCTION

The Veteran served on active duty from June 1944 to December 1945.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The  issue of entitlement to service connection for dizzy spells as secondary to service-connected bilateral hearing loss has been raised by the record (in a November 2008 written statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more severe than contemplated by the currently assigned 50 percent rating.  In conjunction with his claim for increase the Veteran was provided a VA examination in November 2009.  

The Veteran asserts that the November 2009 VA examination was inadequate because the examiner asked the Veteran to guess at words he was hearing.  He indicated that when he reached the point in the examination where he could not understand the words to repeat back to the examiner, the examiner told him to go ahead and guess.  He stated that this was the first time he had ever been requested to guess to the words and that previous examiners stopped the test at the point at which he could not understand the words that he was asked to repeat.  Finally, he indicated that his hearing has gotten worse, not better, as the November 2009 VA examination report would suggest.  

The November 2009 VA examiner stated that the pure tone results in both ears greatly improved since the last audio examination.  Moreover, the November 2009 VA examination report reflects that the right ear speech recognition score using the Maryland CNC word list was 84 percent.  The October 2008 VA examination report reflects that the right ear speech recognition score using the Maryland CNC word list was 44 percent.  A May 2009 VA audiology note reflects that the Veteran continued to have difficulty with understanding speech (clarity) in various listening situations (home, church, and social situations) despite the use of hearing aids.  It was further noted that the last audiogram dated in October 2008 showed bilateral word recognition ability of approximately 40 to 50 percent.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the November 2009 VA examiner did not review the claims file and did not provide any sort of rationale for the finding that pure tone results in both ears had greatly improved since the last audio examination.  

In this case the most recent VA examination for the Veteran's service-connected bilateral hearing loss took place in November 2009, over three years ago.  Moreover, the Veteran has reported that his hearing loss has worsened, not improved during the pendency of the claim.  The November 2009 VA examination shows improvement in the Veteran's hearing without any medical explanation.  In light of these circumstances, the Board finds that a remand for a new VA examination is warranted.

As the Veteran's claim is being remanded for a new VA examination, the Board finds that the RO should also request updated VA treatment records from December 2009 through the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should request all VA treatment records dating from December 2009 to the present from the VA Medical Center in Sacramento, California and all associated clinic including the one in Martinez, California..  All attempts to secure these records must be documented in the claims file by the RO.

2.  The Veteran must be afforded a new VA audiological evaluation to determine the current severity of his bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the findings of puretone decibel loss at 1000, 2000, 3000 and 4000 Hertz, must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  

Following the examination and a review of the evidence of record, the examiner must provide a description of the functional effects of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

3.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


